 



Exhibit 10.5
SCHEDULE A
TO
EXHIBIT 10.4
     Rurban Financial Corp. (the “Registrant”) has entered into First Amendments
to Change in Control Agreements with the executive officers of the Registrant
identified below, which First Amendments to Change in Control Agreements are
substantially identical to the First Amendment to Change in Control Agreement,
executed May 17, 2006 and effective as of March 1, 2006, by and between the
Registrant and Duane L. Sinn, Executive Vice President and Chief Financial
Officer of the Registrant, a copy of which was filed as Exhibit 10.4 to the
Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended
June 30, 2006 (the “June 30, 2006 Form 10-Q”).
     In accordance with Rule 12b-31 promulgated under the Securities Exchange
Act of 1934 and Item 601(b)(10)(iii) of Regulation S-K, the following table
identifies those executive officers of the Registrant with whom the Registrant
has entered into First Amendments to Change in Control Agreements similar to
that included as Exhibit 10.4 to the June 30, 2006 Form 10-Q:

                  Current Offices Held with   Effective Date   Execution Date
Name   the Registrant and its Subsidiaries   of Agreement   of Agreement
 
           
Henry R. Thiemann
  President, Chief Executive Officer and Director of Exchange Bank; President,
Chief Executive Officer and Director of RFCBC, Inc.   March 1, 2006*   May 19,
2006
 
           
Mark A. Klein
  President, Chief Executive Officer and Director of The State Bank and Trust
Company   March 1, 2006   May 30, 2006

 

*   Remains subject to approval by the Federal Reserve Board and the FDIC.

